Citation Nr: 1603334	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  13-03 457A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Carol J. Ponton, Attorney


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to July 1973, including service in Vietnam.  In February 2013, he requested a hearing before a Veterans Law Judge; however, in June 2015 he withdrew his hearing request.  The Board may proceed to adjudicate the claim.  See 38 C.F.R. § 20.704(d).


FINDING OF FACT

A PTSD stressor is related to the Veteran's fear of hostile military or terrorist activity; a VA psychiatrist or psychologist has confirmed that the stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor.  


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, PTSD was incurred in service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service. See Holton v. Shinseki, 557 F.3d 1363, 1366   (Fed. Cir. 2009). 

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor. 38 C.F.R. § 3.304(f)  (2014). Additionally, the current version of 38 C.F.R. § 3.304(f)(3) states that when the claimed in-service stressor is related to the veteran's "fear of hostile military or terrorist activity," the following shall be demonstrated to establish service connection for PTSD: (1) the claimed stressor is consistent with the places, types and circumstances of the veteran's service; (2) a VA psychiatrist or psychologist, or contract equivalent, confirms the claimed stressor is adequate to support a diagnosis of PTSD; and (3) the veteran's symptoms are related to the claimed stressor.

 For purposes of 38 C.F.R. § 3.304(f)(3), "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The Veteran contends that he has PTSD due to his experiences in Vietnam.  He asserts that upon arrival in Long Binh, he was told about three soldiers whose throats were cut the night before, which caused him to be "more on alert."  On his second night in Long Binh, he was sleeping when he felt someone touch him from behind.  He states that it was a Vietnamese woman, who he instinctively strangled to death.  

First, the Board finds that the weight of the evidence is at least equipoise as to whether the Veteran has a current diagnosis of PTSD.  The medical evidence supporting a diagnosis includes a March 2010 treatment record where he was assessed as having PTSD and cannabis dependence, a September 2010 diagnosis by this psychiatric provider of PTSD with secondary depression, a November 2010 statement from a VA psychologist stating that the Veteran suffered from severe, chronic PTSD, and an October 2013 detailed letter from Dr. J.M., a private psychologist, who concluded that the Veteran had diagnoses of PTSD with concomitant depression, which was directly related to his Vietnam service.  

Weighing against a diagnosis of PTSD is an August 2010 VA examination report where the examiner diagnosed cannabis dependence in early partial remission and sexual abuse as child (victim), but indicated that the Veteran did not meet the DSM-IV criteria for PTSD, and a November 2012 VA examination report that diagnosed depressive disorder not otherwise specified (NOS) and cannabis dependence in reported sustained full remission but indicated that the Veteran did not meet the criteria for PTSD.  

Based on the above, and resolving reasonable doubt in favor of the Veteran, the Board finds that he has a current diagnosis of PTSD.

Next, there is credible supporting evidence of a stressor stemming from the Veteran's fear of hostile military or terrorist activity. In this case, although he has reported several in-service stressors, described above, none has been specifically corroborated.  Nonetheless, he has consistently reported choking a woman who attacked him in his sleep, seeing several comrades and a close friend killed by rocket attacks on his motor pool, and being on alert.  According to the DD-214, he was stationed in Bien Hoa as a vehicle mechanic.  It is a matter of historical record that Bien Hoa was the subject of rocket and mortar attacks.  Therefore, the Board finds the Veteran's account of the claimed in-service stressors to be credible and consistent with the places, types, and circumstances of his service.

Next, the medical evidence supports a finding that the Veteran's stressors were adequate to support a diagnosis of PTSD.  First, although the August 2010 VA examiner did not diagnose PTSD, he noted that the Veteran's alleged stressor was at least as likely as not related to hostile military activity.  The September 2010 VA psychiatric treatment note indicated that "it is more likely than not that the current symptoms are directly related to his combat tour of duty."  The November 2010 VA psychologist report indicated that the Veteran's PTSD developed as a result of his tour in Vietnam.  In November 2012, the Chief of Mental Health at a VA Medical Center indicated that the Veteran's symptoms, including nightmares, intrusive combat memories, fear of crowds, irritability, and numbing of feelings, were more likely than not directly related to his combat tour of duty. The private psychologist also determined that the Veteran's PTSD was directly related to his Vietnam service.  

Based on the above, the Board finds that the Veteran's claimed stressor is related to his fear of hostile military activity.  He is competent to describe his in-service stressors, and his claimed stressors are consistent with the places, types, and circumstances of service. There is no clear and convincing evidence to the contrary; therefore, his lay testimony is sufficient to establish the occurrence of his claimed in-service stressors.  Further, there is competent and credible medical evidence that his currently-diagnosed PTSD is related to the claimed in-service stressor. For these reasons, and resolving reasonable doubt in his favor, the criteria for service connection for PTSD have been met and the appeal is granted.

Finally, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  As the Board is granting the claim for service connection for PTSD, the claim is substantiated and there are no further actions necessary on the part of VA to notify or assist.  Wensch v. Principi, 15 Vet App 362, 367- 68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim").


ORDER

Service connection for PTSD is granted.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


